DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Natsuko Kato (#75893) on 8/3/21.

The application has been amended as follows: 
Claim 1 is changed to:
“A brushless winding field rotational electric machine positioned between a starting device and a case enclosing the starting device comprising: 
a stator, which is held to the case, including an alternating-current coil configured to generate a rotation magnetic field by alternating current; 
a field core, which is held to the case, including a field coil to be excited by direct current; and 

the rotor further includes a plurality of connection portions to be connected to a synchronized rotation member configured to rotate in synchronization with an engine along the rotational axis, on a facing surface to the synchronized rotation member, 
the first magnetic pole includes a first circular ring and a plurality of protruding portions each protruding in an axial direction of the rotational axis from an end in the axial direction of the first circular ring portion, 
the second magnetic pole is disposed on an inner side of the first magnetic pole through a radial direction gap in a radial direction of the rotational axis, and the second magnetic pole includes a second circular ring portion disposed partially overlapping the first magnetic pole and a plurality of convex portions each protruding from an outer peripheral surface of the second circular ring portion in the radial direction of the rotational axis and each having a circumferential direction gap in a circumferential direction of the rotational axis, 
the first magnetic pole and the second magnetic pole are arranged without being in contact with each other, 
each of the plurality of protruding portions is inserted in the circumferential direction gap so that the protruding portions and the convex portions are alternately arranged in the circumferential direction of the rotational axis, and 
plurality of connection portions are disposed on the facing surface of the second circular ring portion and on the inner side of the convex portion in the radial direction of the rotational axis.”
The amendment is made to provide continuity with the dependent claims, which claim connection portions or the plurality of connection portions. 

Claim 3 is changed to:
“The rotational electric machine according to claim 1, wherein each of the plurality of connection portions has portion have a bolt shape or a nut shape.”

Reasons for Allowance
Claims 1, 3-5 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The main reason for allowing claim 1 is the inclusion of the limitations, inter alia, of:
“A brushless winding field rotational electric machine positioned between a starting device and a case enclosing the starting device comprising: 
a stator, which is held to the case, including an alternating-current coil configured to generate a rotation magnetic field by alternating current; 
a field core, which is held to the case, including a field coil to be excited by direct current; and 

the rotor further includes a plurality of connection portions to be connected to a synchronized rotation member configured to rotate in synchronization with an engine along the rotational axis, on a facing surface to the synchronized rotation member, 
the first magnetic pole includes a first circular ring and a plurality of protruding portions each protruding in an axial direction of the rotational axis from an end in the axial direction of the first circular ring portion, 
the second magnetic pole is disposed on an inner side of the first magnetic pole through a radial direction gap in a radial direction of the rotational axis, and the second magnetic pole includes a second circular ring portion disposed partially overlapping the first magnetic pole and a plurality of convex portions each protruding from an outer peripheral surface of the second circular ring portion in the radial direction of the rotational axis and each having a circumferential direction gap in a circumferential direction of the rotational axis, 
the first magnetic pole and the second magnetic pole are arranged without being in contact with each other, 
each of the plurality of protruding portions is inserted in the circumferential direction gap so that the protruding portions and the convex portions are alternately arranged in the circumferential direction of the rotational axis, and 


The closest prior art Bitou (JP5879668) does not disclose the above limitations.
Upon further consideration, Bitou does not disclose the protrusion portion of the first magnetic pole, since the protrusion portion extends from in the axial direction from an end in the axial direction of a convex portion of the first magnetic pole, as opposed to an end in the axial direction of the first circular ring portion (figs 2-3 & below). 

    PNG
    media_image1.png
    649
    674
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834                                                                                                                                                                                                        
/ERIC JOHNSON/Examiner, Art Unit 2834